Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 7, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  154359 & (4)(5)                                                                                       Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  MICHIGAN COMPREHENSIVE CANNABIS                                                                            Joan L. Larsen,
  LAW REFORM COMMITTEE, a/k/a                                                                                          Justices
  MILEGALIZE,
           Plaintiff-Appellant,
  v                                                                  SC: 154359
                                                                     COA: 334560
                                                                     Ct of Claims: 16-000131-MM
  SECRETARY OF STATE, BUREAU OF
  ELECTIONS, and BOARD OF STATE
  CANVASSERS,
           Defendants-Appellees.

  ____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal prior to decision by the Court of Appeals is treated as
  an application for leave to appeal the September 7, 2016 order of the Court of Appeals.
  The application for leave to appeal is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion for
  consolidation is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 7, 2016
         p0906
                                                                                Clerk